Exhibit 10(a)

[Note: Text in [    ] is only included in agreements with individuals employed
by U.S. subsidiaries of Tim Hortons Inc., with the exception that text in [    ]
in Section 9 is not included in such agreements, but has been included in all
other agreements.]

 

    

Form of Restricted Stock Unit Award Agreement

(2011 Award – NEOs, VPs and Up)

Participant Name (“Grantee”):

Employee Number:

Grant Name:

Date of Grant:                                         May 17, 2011

Total Award:

 

Vest Schedule – RSUs

Vest Date   Vest Quantity November 15, 2013   100%

RESTRICTED STOCK UNIT AWARD AGREEMENT

(with related Dividend Equivalent Rights)

Tim Hortons Inc.

Grant Year: 2011

May 17, 2011

THIS RESTRICTED STOCK UNIT AWARD AGREEMENT (this “Agreement”) is made effective
as of the 17th day of May, 2011 (the “Date of Grant”), [by and among/between]
Tim Hortons Inc., a corporation incorporated under the Canada Business
Corporations Act (the “Company”), [the below noted Employer,] and the
above-noted Grantee (collectively, the “Parties”).

WHEREAS, the Company has adopted the Tim Hortons Inc. 2006 Stock Incentive Plan,
as amended from time to time (the “Plan”), in order to provide additional
incentive compensation to certain employees and directors of the Company and its
Subsidiaries (as defined in the Plan); and

WHEREAS, pursuant to Section 4.2 of the Plan, the Human Resource and
Compensation Committee (“Committee”) of the Board of Directors of the Company
(“Board”) has determined to grant to the Grantee on the Date of Grant an Award
of Restricted Stock Units with related Dividend Equivalent Rights as provided
herein to encourage the Grantee’s efforts toward the continuing success of the
Company and its Subsidiaries; and

WHEREAS, the Award is evidenced by this Agreement, which (together with the
Plan), describes all the terms and conditions of the Award.



--------------------------------------------------------------------------------

NOW, THEREFORE, the Parties agree as follows:

 

1. Award.

 

1.1 The Company (or in the case of a Grantee employed by a Subsidiary [(the
“Employer”)], the Employer) hereby grants to the Grantee in respect of
employment services provided by the Grantee an award of the above-noted number
of Restricted Stock Units (the “Award”) with an equal number of related Dividend
Equivalent Rights (as defined in the Plan). Subject to Section 6 hereof, each
Restricted Stock Unit represents the right to receive, at the absolute
discretion of the Company, (i) one (1) Share (as defined in the Plan) from the
Company, (ii) cash delivered to a broker to acquire one (1) Share on the
Grantee’s behalf, or (iii) one (1) Share delivered by the Trustee (as defined in
Section 7), in any case at the time and in the manner set forth in Section 7
hereof.

 

1.2 Each Dividend Equivalent Right represents the right to receive the
equivalent of all of the cash dividends that would be payable with respect to
the Share represented by the Restricted Stock Unit to which the Dividend
Equivalent Right relates. With respect to each Dividend Equivalent Right, any
amount related to cash dividends shall be converted into additional Restricted
Stock Units based on the Fair Market Value of a Share on the date such dividend
is made. Any additional Restricted Stock Units granted pursuant to this Section
shall be subject to the same terms and conditions applicable to the Restricted
Stock Unit to which the Dividend Equivalent Right relates, including, without
limitation, the restrictions on transfer, forfeiture, vesting and payment
provisions contained in Sections 2 through 7, inclusive, of this Agreement. In
the event that a Restricted Stock Unit is forfeited pursuant to Section 6
hereof, the related Dividend Equivalent Right shall also be forfeited.
Fractional Restricted Stock Units may be generated upon the automatic settlement
of Dividend Equivalent Rights into additional Restricted Stock Units and upon
the vesting of a portion of a Restricted Stock Unit award (see Section 3). These
fractional Restricted Stock Units continue to accrue additional Dividend
Equivalent Rights and accumulate until the fractional interest is of sufficient
value to acquire an additional Restricted Stock Unit as a result of the
settlement of future Dividend Equivalent Rights, subject to adjustment upon the
vesting of a portion of the underlying Restricted Stock Unit award (see
Section 3). The Committee shall determine appropriate administration for the
tracking and settlement of Dividend Equivalent Rights, including with respect to
fractional interests, and the Committee’s determination in this regard shall be
final and binding upon all Parties.

 

1.3 This Agreement shall be construed in accordance and consistent with, and is
subject to, the provisions of the Plan (the provisions of which are hereby
incorporated by reference), as well as any and all determinations, policies,
instructions, interpretations, rules, etc., of the Committee in connection with
the Plan. Except as otherwise expressly set forth herein, the capitalized terms
used in this Agreement shall have the same definitions as set forth in the Plan.

 

- 2 -



--------------------------------------------------------------------------------

2. Restrictions on Transfer.

The Restricted Stock Units and Dividend Equivalent Rights granted pursuant to
this Agreement may not be sold, transferred or otherwise disposed of and may not
be pledged or otherwise hypothecated.

 

3. Vesting.

Except as otherwise provided in this Agreement, Restricted Stock Units granted
hereunder shall vest in their entirety on November 15, 2013. Fractional
Restricted Stock Units may be generated and/or adjusted upon the vesting of the
Restricted Stock Units awarded under this Agreement. See Section 7 regarding
settlement of fractional Restricted Stock Units.

 

4. Effect of Terminations of Employment.

 

4.1 Death or Disability. If Grantee’s employment terminates as a result of
Grantee’s death or becoming Disabled (as defined in the Plan), or if the Grantee
is terminated without Cause in connection with the sale or disposition of a
Subsidiary, in each case if such termination occurs on or after the Date of
Grant, all Restricted Stock Units which have not become vested in accordance
with Section 3 or 5 hereof shall vest as of the date of such termination.

 

4.2 Retirement. If Grantee’s employment terminates as a result of the Grantee’s
Retirement, and if such termination occurs on or after the Date of Grant, any
unvested Restricted Stock Units will remain outstanding and will continue to
vest in accordance with the vesting schedule described in Section 3 of this
Agreement.

 

4.3 Definitions. For purposes of this Agreement, (a) “Retirement” shall mean
termination of employment after attaining age 60 with at least ten (10) years of
service (as defined in the Company’s qualified retirement plans) other than by
death, Disability or for Cause and (b) the word “terminate” or “termination” in
connection with the Grantee’s employment shall mean the Grantee’s “separation
from service,” within the meaning of Section 409A of the Internal Revenue Code
of 1986, as amended (the “Code”) and Treasury Regulation Section 1.409A-1(h).

 

4.4

Trading Policies and Transfer of Shares. For a period of six (6) months
following a termination of employment, whether under Section 4, 5, or 6 of this
Agreement, Grantee shall continue to be subject to the Company’s insider trading
and window trading policies and must follow all pre-clearance procedures, and
all other requirements, included in those policies. In the case of Retirement, a
termination due to Disability, or death, Grantee or Grantee’s estate or legal
representative, as the case may be, shall take all reasonable steps to transfer
all Shares received under this Agreement (and all other Shares that have vested
and are maintained by the Plan Administrator (as defined in Section 7) in a
brokerage account for the benefit of Grantee) from the Plan Administrator within
five (5) years following the Grantee’s termination of employment. For
terminations arising for any reason other than death, Disability or Retirement,
Grantee shall transfer all Shares received under this

 

- 3 -



--------------------------------------------------------------------------------

  Agreement (and all other Shares that have vested and are maintained by the
Plan Administrator in a brokerage account for the benefit of Grantee) from the
Plan Administrator within one (1) year following the Grantee’s termination of
employment.

 

5. Effect of Change in Control.

Subject to Section 6 hereof, in the event of a Change in Control, Section 11.6
of the Plan will apply to the unvested portion of the Award.

 

6. Forfeiture of Award.

Except as otherwise provided in this Agreement, any and all Restricted Stock
Units which have not become vested in accordance with Section 3, 4 or 5 hereof
shall be forfeited upon:

 

  (a) the termination of the Grantee’s employment with the Company or any
Subsidiary for any reason other than those set forth in Section 4 hereof prior
to such vesting; or

 

  (b) the commission by the Grantee of an Act of Misconduct prior to such
vesting.

For purposes of this Agreement, an “Act of Misconduct” shall mean the occurrence
of one or more of the following events: (x) the Grantee uses for profit or
discloses to unauthorized persons, confidential information or trade secrets of
the Company or any of its Subsidiaries, (y) the Grantee breaches any contract
with or violates any fiduciary obligation to the Company or any of its
Subsidiaries, or (z) the Grantee engages in unlawful trading in the securities
of the Company or any of its Subsidiaries or of another company based on
information gained as a result of the Grantee’s employment with, or status as a
director to, the Company or any of its Subsidiaries.

 

7. Satisfaction of Award.

In order to satisfy Restricted Stock Units after vesting pursuant to this
Agreement, the Company (or in the case of a Grantee employed by a Subsidiary,
the Employer) shall, at its election either (i) deliver authorized but unissued
Shares; (ii) deliver cash to a broker designated by the Company who, as agent
for the Grantee, shall purchase the appropriate number of Shares on the open
market; (iii) contribute cash to a trust fund (the “Trust”) to be used by the
trustee thereof (the “Trustee”) to purchase Shares for the purpose of satisfying
the Grantee’s entitlements under this Agreement, which Shares shall be held by
the Trustee, and the Trustee, upon direction, shall deliver such Shares to the
Grantee; or, (iv) any combination of the above.

The aggregate number of Shares issued by the Company, purchased by a broker for
the Grantee or delivered by the Trustee to a Grantee at any particular time
pursuant to this Section 7 shall correspond to the number of Restricted Stock
Units that become vested on the vesting date, with one (1) Restricted Stock Unit
corresponding to one (1) Share, subject to any withholding as may be required
under Section 9 of this Agreement, notwithstanding any

 

- 4 -



--------------------------------------------------------------------------------

delay between a vesting date and the settlement date. Fractional Shares may be
issued or delivered upon settlement of vested Restricted Stock Units. All
parties understand, acknowledge and agree that fractional Shares cannot be
traded in the public markets, and therefore, any fractional Share issued or
delivered to Grantee upon settlement of a vested Restricted Stock Unit, after
taking into account the reduction to the number of Shares as required under
Section 9 of this Agreement, if applicable, will ultimately be settled in cash
when the Grantee sells Shares through the Plan Administrator or transfers Shares
out of the Plan Administrator’s system. The Committee shall determine
appropriate administration for the settling of vested Restricted Stock Units,
including with respect to fractional interests, and the Committee’s
determination in this regard shall be final and binding upon all Parties. As
used herein, “Plan Administrator” shall mean the party engaged by the Company to
administratively track awards and accompanying Dividend Equivalent Rights
granted under the Plan, as well as handle the process of vesting and settlement
of such awards.

The Company will satisfy its obligations in this Section 7 on each vesting date
or as soon as administratively practicable but no later than the later of
(a) December 31 of the year in which such vesting date occurs, or (b) sixty
(60) days after such vesting date. Notwithstanding the foregoing, with respect
to Restricted Stock Units that become vested pursuant to Section 4 (other than
as a result of the Grantee’s death), if the Grantee is a “specified employee”
within the meaning of Section 409A of the Code as of the date the Grantee’s
employment terminates and settlement of such Restricted Stock Units is required
to be delayed pursuant to Section 409A(a)(2)(B)(i) of the Code, then the Company
shall satisfy its obligations in this Section 7 by the later of (i) the date
otherwise required by this Section 7 or (ii) the first business day of the
calendar month following the date which is six (6) months after the Grantee’s
employment terminates.

Any of the Company’s obligations in this Section 7 may be satisfied by the
Company or the Employer.

 

8. No Right to Continued Employment.

Nothing in this Agreement or the Plan shall interfere with or limit in any way
the right of the Company or its Subsidiaries to terminate the Grantee’s
employment, nor confer upon the Grantee any right to continuance of employment
by the Company or any of its Subsidiaries or continuance of service as a Board
member.

 

9. Withholding of Taxes.

Upon (i) the delivery to the Grantee (or the Grantee’s estate, if applicable) of
authorized and unissued Shares; (ii) the delivery of cash to a broker to
purchase and deliver Shares; or (iii) the delivery by the Trustee of Shares
pursuant to the Trust Agreement, in each case pursuant to Sections 1 and 7
hereof, the Company [(or in the case of a Grantee employed by a Subsidiary)],
the Employer or the Trust, as applicable, shall require payment of or other
provision for, as determined by the Company, an amount equal to the federal,
state, provincial and local income taxes and other amounts required by law to be
withheld or determined to be necessary or appropriate to be withheld by the
Company, the Employer or the Trust, as applicable, in connection with such
delivery. In its sole discretion, the

 

- 5 -



--------------------------------------------------------------------------------

Company, the Employer or the Trust, as applicable, may require or permit payment
of or provision for such withholding taxes through one or more of the following
methods: (a) in cash, bank draft, certified cheque, personal cheque or other
manner acceptable to the Committee and/or set forth in the relevant exercise
procedures; (b) by withholding such amount from other amounts due to the
Grantee; (c) by withholding a portion of the Shares then issuable or deliverable
to the Grantee having an aggregate fair market value equal to such withholding
taxes and, at the Company’s election, either (I) canceling the equivalent
portion of the underlying Award and the Company or the Trust paying the
withholding taxes on behalf of the Grantee in cash, or (II) selling such Shares
on the Grantee’s behalf; or (d) by withholding such amount from the cash then
issuable in connection with the Award.

Fractional Shares may be issued or delivered and/or adjusted upon the
withholding of taxes in accordance with this Section 9, and the settlement of
the Restricted Stock Units into Shares will be adjusted by the amount of the
withholding, including by the fractional Shares generated and/or adjusted upon
the withholding transaction. Any fractional Shares will ultimately be paid or
settled in cash in accordance with Section 7 of this Agreement. Additional
fractional Shares may continue to accrue and be added to existing fractional
Shares upon future vesting and settlement of Restricted Stock Units (in
accordance with the terms of this Agreement) if vested Shares remain in the Plan
Administrator’s system.

 

10. Grantee Bound by the Plan.

The Grantee hereby acknowledges receipt of a copy of the Plan and agrees to be
bound by all the terms and provisions thereof. This Agreement shall be construed
in accordance and consistent with, and is subject to, the provisions of the Plan
(the provisions of which are hereby incorporated by reference), as well as any
and all determinations, policies, instructions, interpretations and rules of the
Committee in connection with the Plan. Except as otherwise expressly set forth
herein, the capitalized terms used in this Agreement shall have the same
definitions as set forth in the Plan.

 

11. Modification of Agreement.

This Agreement may be modified, amended, suspended or terminated, and any terms
or conditions may be waived, but only by a written instrument executed by the
Parties hereto.

 

12. Severability.

Should any provision of this Agreement be held by a court of competent
jurisdiction to be unenforceable or invalid for any reason, the remaining
provisions of this Agreement shall not be affected by such holding and shall
continue in full force in accordance with their terms.

 

13. Governing Law.

The validity, interpretation, construction and performance of this Agreement
shall be governed by the laws of the Province of Ontario and the federal laws of
Canada applicable therein.

 

- 6 -



--------------------------------------------------------------------------------

14. Successors in Interest and Assigns.

The Company and the Employer may assign any of their respective rights and
obligations under this Agreement without the consent of the Grantee. This
Agreement shall inure to the benefit of and be binding upon any successors and
assigns of the Company and the Employer. This Agreement shall inure to the
benefit of the successors of the Grantee including, without limitation, the
estate of the Grantee and the executor, administrator or trustee of such estate.
All obligations imposed upon the Grantee and all rights granted to the Company
and the Employer under this Agreement shall be binding upon the successors of
the Grantee including, without limitation, the estate of the Grantee and the
executor, administrator or trustee of such estate.

 

15. Language.

The Parties hereto acknowledge that they have requested that this Agreement and
all documents ancillary thereto, including all the documentation provided to the
Grantee in respect of the Award, be drafted in the English language only. Les
parties aux présentes reconnaissent qu’elles ont exigé que la présente
convention et tous les documents y afférents, y compris toute la documentation
transmise au bénéficiaire relativement à l’octroi des droits prévu aux
présentes, soient rédigés en langue anglaise seulement.

 

16. Resolution of Disputes.

Any dispute or disagreement which may arise under, or as a result of, or in any
way relate to, the interpretation, construction or application of this Agreement
shall be determined by the Committee. Any determination made hereunder shall be
final, binding and conclusive on the Grantee, the Grantee’s heirs, executors,
administrators and successors, and the Company and its Subsidiaries for all
purposes.

 

17. Entire Agreement.

This Agreement and the terms and conditions of the Plan constitute the entire
understanding between the Grantee and the Company and its Subsidiaries, and
supersede all other agreements, whether written or oral, with respect to the
Award.

 

18. Headings.

The headings of this Agreement are inserted for convenience only and do not
constitute a part of this Agreement.

 

19. Counterparts.

This Agreement may be executed simultaneously in two or more counterparts, each
of which shall constitute an original, but all of which taken together shall
constitute one and the same agreement.

 

- 7 -



--------------------------------------------------------------------------------

20. Compliance with Section 409A.

This Agreement is intended to satisfy the requirements of Section 409A of the
Code and is intended not to be a “salary deferral arrangement” (a “SDA”) within
the meaning of the Income Tax Act (Canada) (“Canadian Tax Act”), and shall be
interpreted and administered consistent with such intent. To the extent that the
interpretation and administration of this Agreement in accordance with
Section 409A of the Code would cause any of the arrangements contemplated herein
to be a SDA, then for any Grantee who is subject to the Canadian Tax Act and not
subject to Section 409A of the Code, the Agreement shall be interpreted and
administered with respect to such Grantee so that the arrangements are not SDAs.
For Grantees subject to both Section 409A of the Code and the Canadian Tax Act,
the terms of this Award shall be interpreted, construed, and given effect to
achieve compliance with both Section 409A of the Code and the Canadian Tax Act,
to the extent practicable. If compliance with both Section 409A of the Code and
the Canadian Tax Act is not practicable in connection with the Award covered by
this Agreement, the terms of this Award and this Agreement remain subject to
amendment at the sole discretion of the Committee to reach a resolution of the
conflict as it shall determine in its sole discretion.

 

21. Recoupment Policy upon Restatement of Financial Results.

The Award, and any proceeds therefrom, is subject to the Company’s right to
reclaim its benefits in the event of a financial restatement pursuant to the
Recoupment Policy Relating to Performance-Based Compensation (the “Recoupment
Policy”) adopted by the Board, as may be amended from time to time. If the
Company’s financial statements are required to be restated for any reason (other
than restatements due to changes in accounting policy with retroactive effect),
the Board will review the Award earned by the Grantee. If the Board determines
that, after a review of all of the relevant facts and circumstances, the grant
of the Award was predicated upon the achievement of certain financial results
that were subsequently corrected as part of a restatement and a lower Award
would have been made to the Grantee based upon the restated financial results;
then, the Board will seek recoupment of the Award to the extent that the Board
deems appropriate and as provided by applicable law.

 

22. Accessing Information.

A copy of the Plan and prospectus for the Plan, as may be amended, can be found
by the Grantee by accessing his/her Solium Shareworks account at www.solium.com.
That site also contains other general information about the Award.

 

23. Confirming Information.

By accepting this Agreement, either through electronic means or by providing a
signed copy, the Grantee (i) acknowledges and confirms that he/she has read and
understood the Plan, the related prospectus, this Agreement and all information
about the Award available at the Solium website, and that he/she has had an
opportunity to seek separate fiscal, legal and taxation advice in relation
thereto; (ii) acknowledges that he/she has been provided with a copy of the
Annual Report on Form 10-K for the most recently completed fiscal year of the
Company; (iii) agrees to be bound by the terms and conditions stated in this

 

- 8 -



--------------------------------------------------------------------------------

Agreement, including without limitation the terms and conditions of the Plan,
incorporated by reference herein; and (iv) acknowledges and agrees that
acceptance through electronic means is equivalent to doing so by providing a
signed copy.

 

TIM HORTONS INC.

by

   

 

  Name:   Title: [(“Employer”)]

 

- 9 -